 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall # 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     kbabineau@klblawoffice.net
 5
     Attorney for Defendant
 6

 7
                        IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   THE UNITED STATES OF AMERICA, ) No. 2:17-CR-00055TLN
11
                      Plaintiff,       )
                                       ) STIPULATION TO AMEND THE POST
12                                     ) HEARING BRIEFING SCHEDULE
                                       )
13
           v.                          )
14                                     ) DATE: June 10, 2021
     DILISH SHARMA                     ) TIME: 9:00 A.M.
15
                      Defendant.       ) JUDGE: Troy L. Nunley
16   __________________________________)
17         IT IS HEREBY STIPULATED by and between the parties, through their

18   respective counsel, Assistant United States Attorneys Rosanne Rust and Roger Yang, co-
19
     counsel for the government, and Kelly Babineau, counsel for defendant, that the briefing
20
     schedule will be modified as follows:
21

22
           Defendant’s Opening Brief due:            July 22, 2021
23

24
           Gov’t Response Brief:                     August 5, 2021

25
           Defendant’s Reply Brief:                  August 12, 2021
26

27

28


                                           -1-
                              AMENDED STIPULATION RE: ZOOM
 1   Sentencing memorandum and sentencing hearing to remain as previously set.
 2
     Dated: July 14, 2021                         Respectfully submitted,
 3
                                                  _/s/Kelly Babineau_______
 4
                                                  KELLY BABINEAU
 5                                                Attorney for Dilish Sharma
 6
     Dated: July 14, 2021                         /s/ Rosanne Rust
 7                                                ROSANNE RUST
                                                  Assistant United States Attorney
 8

 9   Dated: July 14, 2021                         /s/ Roger Yang
                                                  ROGER YANG
10                                                Assistant United States Attorney
11

12
                                           ORDER
13
           IT IS SO ORDERED.
14

15
     Dated: July 15, 2021
16

17                                                 Troy L. Nunley
                                                   United States District Judge
18

19

20

21

22

23

24

25

26

27

28


                                          -2-
                             AMENDED STIPULATION RE: ZOOM
